38 F.3d 1222NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Donald E. PURDY, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 93-3451.
United States Court of Appeals, Federal Circuit.
Dec. 16, 1993.
ORDER

1
Upon consideration of Donald E. Purdy's motion for reconsideration of this court's November 3, 1993 order dismissing his petition for review for failure to file a brief and his motion for an extension of time to file his brief,

IT IS ORDERED THAT:

2
(1) Purdy's motion for reconsideration is granted.  The November 3, 1993 order is vacated, the mandate is recalled, and the case is reinstated.


3
(2) Purdy's motion for an extension of time is granted.


4
(3) The Department of the Air Force should compute the brief due date from the date of filing of this order.